NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            July 6, 2015

      Hon. Douglas H. Pettit                       Hon. Luis V. Saenz
      Attorney At Law                              District Attorney
      680 E. St. Charles Ave., Ste 600             964 E. Harrison
      Brownsville, TX 78521                        Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Rene B. Gonzalez                        Hon. Oscar X. Garcia
      Assistant District Attorney                  357th District Court
      964 E. Harrison Street, 4th Floor            974 E. Harrison
      Brownsville, TX 78520                        Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00457-CR
      Tr.Ct.No. 2013-DCR-1953-E
      Style:    Victor Hernandez v. The State of Texas


             Enclosed please find copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Eric Garza, Cameron County District Clerk (DELIVERED VIA E-MAIL)
           Ms. Sue Chaney Saenz (DELIVERED VIA E-MAIL)